Order appealed *965from modified by requiring that the plaintiff, within five days from the service upon plaintiff’s attorneys of a copy of this order and notice of entry thereof, give an undertaking to the effect that the plaintiff will pay to the defendants enjoined such damages, not exceeding the sum of $25,000, as they or either of them may sustain by reason of the injunction if the court finally decides that the plaintiff was not entitled thereto; and that upon the plaintiff giving and filing such undertaking the defendants and each of them, and their respective officers, directors, agents, attorneys, contractors, representatives and servants, be enjoined and restrained as stated in said order appealed from. But if such undertaking be not,given and filed within the time stated the motion for a temporary injunction is denied. No costs are allowed on this appeal to any party. Held, that a case was presented by the papers warranting the granting of the temporary injunction; and that in view of the disposition of the appeal now made by this court it is not necessary to pass further upon the questions sought to be presented therein. All concurred.